Citation Nr: 0909641	
Decision Date: 03/16/09    Archive Date: 03/26/09

DOCKET NO.  07-34 164	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUES

1.  Entitlement to service connection for obstructive sleep 
apnea.

2.  Entitlement to service connection for allergic rhinitis.

3.  Entitlement to service connection for bilateral 
patellofemoral syndrome.


REPRESENTATION


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Saira Sleemi, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1997 to December 
2003.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 2005 rating decision of the 
Providence, Rhode Island Department of Veterans' Affairs (VA) 
Regional Office (RO).

The Veteran testified at a video conference hearing before 
the undersigned Veterans' Law Judge in July 2008.  A 
transcript of that hearing has been associated with the 
claims file.

The issues of service connection for allergic rhinitis and 
obstructive sleep apnea are addressed in the REMAND portion 
of the decision below and are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

Affording the Veteran the benefit of the doubt, the competent 
medical evidence of record has shown that his bilateral 
patellofemoral syndrome is causally related to his military 
service.


CONCLUSION OF LAW

Resolving the benefit of the doubt in the Veteran's favor, 
bilateral patellofemoral syndrome was incurred during active 
military service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 
& Supp. 2008); 38 C.F.R. §§ 3.102, 3.303 (2008).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act (VCAA)

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 
5107, and 5126, was signed into law on November 9, 2000. 
 Implementing regulations were created, codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326 (2008).  This change in 
the law is applicable to all claims filed on or after the 
date of enactment of the VCAA, or filed before the date of 
enactment and not yet final as of that date.  The Board has 
considered this new legislation, but finds that, given the 
favorable action taken below, no discussion of the VCAA at 
this point is required.

Pertinent Laws and Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303(a) (2008).  In addition, service connection may be 
granted for any disease diagnosed after discharge, when all 
of the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

In order to establish service connection for a claimed 
disorder on a direct basis, there must be: (1) medical 
evidence of a current disability; (2) medical, or in certain 
circumstances, lay evidence of the in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

The determination as to whether the requirements for service 
connection are met is based on an analysis of all of the 
evidence of record and the evaluation of its credibility and 
probative value.  38 U.S.C.A. § 7104(a) (West 2002); 38 
C.F.R. § 3.303(a) (2008).  See Baldwin v. West, 13 Vet. App. 
1 (1999).  When there is an approximate balance of positive 
and negative evidence regarding a material issue, the benefit 
of the doubt in resolving each such issue shall be given to 
the claimant.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 
3.102 (2008).  See Ortiz v. Principi, 274 F.3d 1361, 1364 
(Fed. Cir. 2001).  If the Board determines that the 
preponderance of the evidence is against the claim, then it 
has necessarily found that the evidence is not in approximate 
balance, and the benefit of the doubt rule will not be 
applicable.  Ortiz, 274 F.3d at 1365.

Analysis

The Veteran contends that his current bilateral 
patellofemoral syndrome is related to his active military 
service.  In a July 2008 video conference hearing, the 
Veteran testified that he was treated for and diagnosed with 
this condition during his active service, initially in 2000 
or 2001.  He also stated that he was treated by a specialist 
during active duty for this condition.  The Veteran testified 
that this condition consisted of pain surrounding the knee 
caps.

During the July 2008 hearing and in several statements, the 
Veteran has asserted that his service treatment records are 
missing and has provided the names and locations of 
facilities where he was treated during active service.  While 
the RO has made formal findings of the unavailability of such 
records in March 2005 and February 2007, service treatment 
records from July 1993 to February 2001 appear to have been 
associated with the claims file and encompass the dates of 
treatment for which the Veteran alleges he was treated for 
bilateral patellofemoral syndrome. 

Service treatment records reflect that the Veteran was 
treated for and diagnosed with patellofemoral syndrome 
January 2001 and February 2001 and complained of knee pain in 
February 2001.  A May 2000 service treatment report notes 
that the Veteran complained of bilateral knee pain for one 
year and the symptoms were found to be suspicious for 
patellofemoral syndrome, which he was ultimately diagnosed 
with.  Upon separation from service, in December 2003, the 
Veteran reported throbbing pain in both knees, diagnosed as 
"patella femoral syndrome" in about 2001, and a history of 
"patella femoral syndrome."

In a January 2005 VA general medical examination, the Veteran 
was diagnosed with bilateral knee pain and the examiner 
reported that the question of patellofemoral knee syndrome 
was to be assessed by orthopedics.  During a January 2005 VA 
examination of the joints, the Veteran reported developing 
pain in his knees when not in motion and that he was 
diagnosed in 2000 with patellofemoral pain syndrome which was 
treated with quad strengthening.  He reported that he did a 
lot of running including long distance running while in the 
military.  The Veteran reported aching around the patella 
that did not radiate beyond the patella which was improving 
over time.  He was diagnosed with patellofemoral pain 
syndrome of the bilateral knees.  The examiner concluded that 
the Veteran's symptoms were resolving and did not interfere 
with employment or activities of daily living.  January 2005 
x-rays of the knees reflected a normal study.

After a careful review of the record, the Board has 
determined, based upon the medical and satisfactory lay 
evidence set forth above, that the Veteran's bilateral 
patellofemoral syndrome constitutes a chronic disease which 
began in service and now continue to be symptomatic.  In this 
regard, the Board notes that the Veteran was diagnosed with 
bilateral patellofemoral syndrome during his period of active 
service, had complained of this condition upon separation 
from service in December 2003 and was diagnosed with 
patellofemoral pain syndrome of the bilateral knees in a 
January 2005 VA examination.  On balance, there is evidence 
of a continuity of symptomatology during the Veteran's active 
service, from 2000 to 2003, and a subsequent diagnosis of 
patellofemoral pain syndrome of the bilateral knees within 
approximately one year and one month following of active 
service.  Thus, resolving all reasonable doubt in favor of 
the Veteran, service connection for bilateral patellofemoral 
syndrome is warranted.  38 C.F.R. § 3.102 (2008).  See also 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 
53-56 (1990).


ORDER

Service connection for bilateral patellofemoral syndrome is 
granted, subject to the provisions governing the award of 
monetary benefits.


REMAND


The Board finds that there is a further VA duty to assist the 
Veteran in developing evidence pertinent to his claims for 
service connection for obstructive sleep apnea and allergic 
rhinitis.  38 U.S.C.A. § 5103A (West 2002 & Supp. 2008); 38 
C.F.R. § 3.159 (2008).  

Service treatment reports from August 1997 to February 2001 
reflect that the Veteran was variously treated for and 
diagnosed with chronic bilateral maxillary sinusitis, severe 
allergic rhinitis, seasonal allergies, severe allergies, mild 
obstructive sleep apnea, obstructive sleep apnea, seasonal 
and perennial allergic rhinitis (also characterized as 
severe), chronic daytime sleepiness, fatigue, septal 
deviation, possible upper airway resistance syndrome, chronic 
sinusitis, irregular sleep, daytime sleep, daytime 
somnolence, year round allergies with positive strong 
reactions with testing, probable narcolepsy, sinus 
congestion, chronic sinusitis and chronic rhinitis.  Upon 
separation, in a December 2003 report of medical history, the 
Veteran reported severe allergic rhinitis which was treated 
with allergy shots in Illinois, South Carolina, New York and 
Rhode Island from 1999 to the present time as well as sleep 
apnea, fatigue and deviated septum treated from 1999 to the 
present time.  

A December 1999 service treatment report notes that mild 
obstructive sleep apnea was diagnosed in 1998.  A December 
2000 service treatment report notes that sleep apnea was 
diagnosed in 1998 but was not a problem currently.  Service 
treatment reports also indicate that the Veteran's reported 
sleep apnea problems in service may have been secondary to 
his allergic rhinitis as the Veteran was diagnosed with mild 
obstructive sleep apnea, which may have caused or contributed 
to fatigue, and fatigue, possibly secondary to allergic 
rhinitis, in June 2000.

Service treatment reports reflect that prior to his active 
service, the Veteran was treated for mild seasonal and 
perennial allergic rhinitis from July 1993 to February 1996 
and reported a history of allergic rhinitis in July 1993.

Private medical records from August 2001 to August 2004 
reflects that the Veteran was continually treated for allergy 
problems.  A January 2002 private medical report reflects 
that the Veteran reported a history of sleep apnea since 
1997.

In a January 2005 VA general medical examination, the Veteran 
was diagnosed with allergic rhinitis and seasonal allergies.  
During a January 2005 VA respiratory examination, the 
examiner noted the claims file included very limited 
information for medical history in regard to respiratory, 
obstructive, restrictive or interstitial sleep apnea.  The 
Veteran reported symptoms of occasional post-nasal drip and 
exacerbated allergy symptoms following mowing the grass.  He 
was diagnosed with seasonal allergies and allergic rhinitis.  
No opinion was furnished regarding the relationship of the 
Veteran's disability to service.

The record reflects that at the time of the January 2005 VA 
examination, the Veteran's service treatment records were not 
associated with the file and, as such, the VA examiner did 
not have the opportunity to review these service treatment 
records which contained evidence of continual treatment for 
allergic rhinitis in service and evidence of allergic 
rhinitis existing prior to active service.  Moreover, the VA 
examiner did not furnish an opinion as to whether the 
Veteran's current allergic rhinitis was aggravated by his 
active military service.  Thus the Board finds that a new VA 
examination is necessary to obtain an opinion as to whether 
the Veteran's current allergic rhinitis was aggravated 
(permanently worsened beyond the normal progress of the 
disorder) by his military service.  38 C.F.R. § 3.159(c)(4); 
McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006); Locklear 
v. Nicholson, 20 Vet. App. 410 (2006).  

In addition, service treatment reports reflect the Veteran 
was treated for and diagnosed with obstructive sleep apnea 
during his active service and were not previously reviewed by 
the VA examiner.  Service treatment reports also indicate 
that sleep apnea and fatigue symptoms may be secondary to the 
Veteran's allergic rhinitis.  Finally, the Veteran has 
reported a continuity of symptoms following his active 
service since December 2003.  As such, a VA examination is 
necessary to obtain an opinion as to whether the Veteran's 
current sleep apnea is related to or was aggravated by his 
military service and whether the Veteran's current sleep 
apnea is related to or was aggravated by his allergic 
rhinitis.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 
Vet. App. 79, 83 (2006); Locklear v. Nicholson, 20 Vet. App. 
410 (2006).  

As noted above, while the RO has made formal findings of the 
unavailability of such records in March 2005 and February 
2007, the Veteran's service treatment records from July 1993 
to February 2001 have been associated with the claims file.  
However, it appears that some service treatment records from 
February 2001 to December 2003 are not of record.  In this 
regard the Board notes that only the private medical records 
from August 2001 to August 2004 include treatment for 
allergies during the Veteran's active service.  In July 2008, 
the Veteran submitted a statement indicating treatment for 
allergies and sleep apnea at various facilities during his 
active service.  Thus, the Board finds that an attempt should 
be made to obtain these service treatment reports as 
specified by the Veteran, which are not already of record.

Ongoing medical records should also be obtained.  38 U.S.C.A. 
§ 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. 
App. 611 (1992) (VA medical records are in constructive 
possession of the agency, and must be obtained if the 
material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should ask the Veteran to 
provide the names and addresses of all 
medical care providers who treated him for 
allergic rhinitis and sleep apnea during his 
active service.  After securing any necessary 
release, such records should be requested.  
In addition, any pertinent VA treatment 
records dating from 2005 should be obtained.  
All records which are not duplicates of those 
already in the claims file should be 
associated with the claims file.

2.  The RO/AMC should schedule the Veteran 
for a VA respiratory examination to 
determine the current nature of his 
allergic rhinitis and sleep apnea 
conditions.  The claims folder must be 
made available to and reviewed by the 
examiner in connection with the 
examination, to include a review of 
service treatment records and a copy of 
this remand.  All tests deemed necessary 
should be conducted.  The examiner should 
provide a diagnosis of any disorders 
found.  

The examiner should express an opinion as 
to whether it is more likely, less likely, 
or at least as likely as not that the 
Veteran's current allergic rhinitis, was 
aggravated by (permanently worsened beyond 
the normal progress of the disorder) his 
active service.  If the examiner finds 
that the Veteran's claimed allergic 
rhinitis was aggravated by his military 
service, he/she should quantify the degree 
of aggravation, if possible.  A complete 
rationale for any opinions should be 
provided.

The examiner should also express an 
opinion as to (1) whether it is more 
likely, less likely, or at least as likely 
as not that the Veteran's current sleep 
apnea condition is related to or was 
aggravated by his military service and (2) 
whether it is more likely, less likely, or 
at least as likely as not that the 
Veteran's current sleep apnea condition is 
related to or was aggravated by his 
allergic rhinitis.  

3.  After the development requested above 
has been completed to the extent possible, 
the record should again be reviewed.  If 
the benefits sought on appeal remain 
denied, the appellant and representative, 
if any, should be furnished a supplemental 
statement of the case and given the 
opportunity to respond thereto.  The case 
should then be returned to the Board for 
further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


